—In an action, inter alia, to recover damages for negligence, the defendants appeal from an order of the Supreme Court, Nassau County (Alpert, J.), dated November 14, 1996, which denied their motion to dismiss the first cause of action sounding in medical malpractice.
Ordered that the order is reversed, on the law, with costs, *343the defendants’ motion is granted, and the first cause of action is dismissed.
Although one other than a ‘licensed physician” may be liable for medical malpractice (see, Bleiler v Bodnar, 65 NY2d 65), the laws of New York do not contemplate that an individual who is trained in first aid techniques, but is not a member of the medical profession, be subject to suit for medical malpractice (see, e.g., Insurance Law §§ 5501, 5506). Accordingly, here, the plaintiffs medical malpractice cause of action, which arose out of the defendant police officer’s allegedly improper performance of cardio-pulmonary resuscitation, must be dismissed. Miller, J. P., Pizzuto, Goldstein and Florio, JJ., concur.